SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofAugust 13 , 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, August 13, 2015 Second Quarter 2015 Results Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the second quarter of 2015 (2Q15), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with the international accounting norms issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. The comments herein refer to the Company’s consolidated results and comparisons refer to the first quarter of 2015 (1Q15) and the second quarter of 2014 (2Q14), unless otherwise stated. On June 30, 2015, the Real/US Dollar exchange rate was R$3.10. Highlights 2Q14 1Q15 2Q15 Change 2Q15 x 2Q14 2Q15 x 1Q15 Steel Sales (thousand t) -0.2% -10% - Domestic Market 73% 63% 60% -13 p.p. -3 p.p. - Overseas Subsidiaries 25% 34% 36% 11 p.p. 2 p.p. - Exports 2% 3% 4% 2 p.p. 1 p.p. Iron Ore Sales (thousand t) 1 -17% 10% - Domestic Market 1% 1% 1% 0 p.p. 0 p.p. - Exports 99% 99% 99% 0 p.p. 0 p.p. R$ MM Net Revenue 4,052 4,010 3,687 -9% -8% Gross Profit 1,306 985 840 -36% -15% Adjusted EBITDA 1,303 911 801 -39% -12% Adjusted Net Debt 16,695 19,979 20,769 24% 4% Adjusted Cash Position 11,910 12,251 11,102 -7% -9% Net Debt / Adjusted EBITDA 2.71x 4.76x 5.61X 2.90x 0.85x 1 Iron Ore sales volume includes 100% of Namisa Market Indicators 06/30/2015 Investor Relations Team BM&FBovespa (CSNA3): R$5.17/share IR Executive Officer - Gustavo Sousa +55 11 3049-7238 NYSE (SID): US$1.65/ADR (1 ADR 1 share) Head of IR - Guilherme Hernandes +55 11 3049-7406 Total no. of shares 1,387,524,047 Manager - Claudio Pontes +55 11 3049-7592 Market Cap BM&FBovespa: R$7.17 billion Specialist - Ana Rayes +55 11 3049-7585 Market Cap NYSE: US$2.29 billion Senior Analyst - Rodrigo Bonsaver +55 11 3049-7593 For further information, please visit our website: www.csn.com.br/ri 2Q15 EARNINGS Economic Scenario The global economy has been posting moderate and uneven growth, with the developed countries continuing to make gradual progress and the emerging nations recording a slowdown. The International Monetary Fund (IMF) estimates global GDP growth of 3.3% in 2015, and 3.8% in 2016. In the United States, the FED’s monetary policy has contributed to the recovery of economic activity, with an increase in business and consumer confidence. In 2Q15, the economy advanced 2.3% at an annual rate, reflecting the increase of 2.9% in the personal consumer expenditure. Unemployment continues to decline, falling from 5.6% at the end of last year to 5.3% in June 2015, its lowest level in the last seven years. The upturn in the economy reinforces the expectations of an increase in interest rates before the end of the year. In the Eurozone, the indicators are signaling a slight recovery of activity, albeit in a disparate manner. The compound Purchasing Managers Index ( PMI) increased from 50.6 points in December/2014 to 54.2 points in June/2015. Unemployment in the Eurozone as a whole has remained virtually flat in 2015 at around 11%, although it reached 25% in Greece in April, the bloc’s highest figure. As for the emerging countries, the measures introduced by the Chinese government to stimulate the economy, including interest rate cuts and a reduction in reserve requirements, helped maintain the pace of growth in 2Q15, when GDP recorded a year-on-year expansion of 7%, within the government’s growth target. In Brazil, the scenario remains challenging, with high inflation and low growth, creating more difficulties for the monetary and fiscal policy makers. The IBC-Br, the Central Bank’s economic activity index, recorded a 2.64% downturn through May. According to IBGE, the industrial production shrank 6.3% in the 1H15. The Caged (General Employment and Unemployment Register) indicated a deterioration in the job market. In June, 111,000 jobs were eliminated, the first negative June result since the series began in 1998. The IPCA consumer price index moved up by 8.89% in the 12 months through June, above the ceiling of the inflationary target. The Focus Report is predicting annual inflation of 9.32% in 2015 and the Central Bank has consequently been introducing successive increases in interest rates, which reached 14.25% p.a. at the close of July/2015. Macroeconomic Projections 2015 2016 IPCA (%) 9.32 5.43 Commercial dollar (final - R $/US $) 3.40 3.50 SELIC Target (final - %) 14.25 12.00 GDP (%) -1.97 0.00 Industrial Production (%) -5.21 1.15 Source: FOCUS BACEN Base: August 07, 2015 For further information, please visit our website: www.csn.com.br/ri 2 2Q15 EARNINGS CSN Consolidated Results · Net revenue totaled R$3,687 million in 2Q15, 8% down on the previous quarter. COGS came to R$2,847 million in 2Q15, 6% less than in 1Q15. Most of the reduction came from the steel and mining segments. · SG&A expenses totaled R$421 million in 2Q15, 3% up on the R$411 million recorded in 1Q15, primarily due to an increase of expenses with iron ore freight, as a result of higher CIF sales. · Other operating revenue/expenses totaled R$223 million in 2Q15, 4% up on the R$214 million recorded in 1Q15. In 2Q15, the Company recognized impairment of R$89 million due to the reduction in the market value of Usiminas’ preferred shares. · The 2Q15 net financial result was negative by R$772 million, due to the following factors: i) Interest on loans and financing totaling R$780 million; ii) Net monetary and exchange variations amounting to R$7 million; iii­) Interest, fines and default charges related to taxes totaling R$2 million; iv) Other financial expenses amounting to R$26 million. These negative effects were partially offset by consolidated financial revenue of R$43 million. · The equity result was negative by R$44 million in 2Q15, versus a positive R$398 million in 1Q15, chiefly influenced by the effect from the foreign exchange variation on Namisa’s cash. The table below presents the breakdown of this item: R$ MM 1Q15 2Q15 Variação 2Q15 x 1Q15 Namisa 396 (49) - MRS Logística 15 24 60% CBSI (2) 0 - TLSA (8) (7) -12% Arvedi Metalfer BR 1 (3) - Eliminations (5) (9) 80% Equity Result - · In 2Q15, CSN posted a net loss of R$615 million, versus net income of R$392 million in 1Q15, chiefly due to: i) the reduction in gross profit; ii) the negative variation in equity result between the quarters; iii) the positive effect, in 1Q15, from the use of tax credits, due to the temporary difference in the recognition of the foreign exchange variation between the tax and accounting regimes. · Adjusted EBITDA totaled R$801 million in 2Q15, a 12% decline on 1Q15. The adjusted EBITDA margin came to 20%, 2 p.p. down on the previous quarter. R$ MM 2Q14 1Q15 2Q15 Change 2Q15 x 1Q15 2Q15 x 2Q14 Adjusted EBITDA 1 -12% -39% Proportionate EBITDA of Joint Ventures (58) (73) (104) 43% 77% Share of Profit (Loss) of Investees (67) 398 (44) - -35% Other Operating Income (Expenses) (31) (214) (223) 4% 612% Finance Income (815) (870) (772) -11% -5% Income Tax and Social Contribution (15) 503 5 -99% - Depreciation (296) (264) (279) 5% -6% Profit (loss) for the Period 19 - - 1 The Adjusted EBITDA is comprised of net income/loss before the net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue/expenses. Adjusted EBITDA includes the Company’s proportional interest in Namisa, MRS Logística and CBSI. For further information, please visit our website: www.csn.com.br/ri 3 2Q15 EARNINGS Indebtedness Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. On June 30, 2015, consolidated net debt came to R$20.8 billion, while net debt/EBITDA ratio based on LTM adjusted EBITDA closed the second quarter at 5.6x. For further information, please visit our website: www.csn.com.br/ri 4 2Q15 EARNINGS Capex CSN’s investments stood at R$901 million in 1H15, in accordance with IFRS, as presented below: Investment (R$ MM) 1Q15 2Q15 1H15 Steel 565 121 159 280 Mining 624 116 296 412 Cement 506 90 92 182 Logistics 111 11 13 24 Others 44 - 4 4 Total Investment - IFRS Working Capital At the close of 2Q15, working capital allocated to the Company’s businesses totaled R$3,253 million, R$599 million more than at the end of 1Q15, chiefly due to the R$468 million increase in inventories. The inventory turnover period increased by 17 days and the accounts receivables period by 2 days, partially offset by the 9 day upturn in the average supplier payment period. Working Capital (R$ MM) 2Q14 1Q15 2Q15 Change 2Q15 x 1Q15 2Q15 x 2Q14 Assets Accounts Receivable 1,716 1,901 1,936 35 220 Inventory (*) 2,643 3,115 3,583 468 940 Advances to Taxes 121 137 178 41 58 Liabilities -54 Suppliers 1,257 1,589 1,807 218 550 Salaries and Social Contribution 218 374 322 -52 104 Taxes Payable 241 512 286 -226 45 Advances from Clients 31 24 30 6 -1 Working Capital Turnover Ratio (days) 2Q14 1Q15 2Q15 Change 2Q15 x 1Q15 2Q15 x 2Q14 Receivables 31 36 38 2 7 Supplier Payment 39 47 56 9 17 Inventory Turnover 83 93 110 17 27 Cash Conversion Cycle 75 82 92 10 17 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". For further information, please visit our website: www.csn.com.br/ri 5 2Q15 EARNINGS Results by Business Segments The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the full consolidation of FTL. Net Revenue by Segment – 2Q15 (R$ million) For further information, please visit our website: www.csn.com.br/ri 6 2Q15 EARNINGS Adjusted EBITDA by Segment – 2Q15 (R$ million) Results by Segment 2Q15 (R$ MM) Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 43 60 Domestic Market 1,734 35 43 280 60 115 (291) 1,978 Foreign Market 1,030 645 - 34 1,710 Cost of Goods Sold (2,224) (534) (32) (199) (48) (75) 266 (2,847) Gross Profit 11 81 12 40 10 Selling, General and Administrative Expenses (207) (10) (5) (21) (6) (18) (154) (421) Depreciation 168 91 3 46 4 10 (44) 279 Proportional EBITDA of Jointly Controlled Companies - 104 104 Adjusted EBITDA 9 11 32 Results by Segment 1Q15 (R$ MM) Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 47 64 Domestic Market 2,011 38 47 251 64 101 (271) 2,241 Foreign Market 1,112 620 - 38 1,769 Cost of Goods Sold (2,366) (567) (31) (180) (47) (67) 231 (3,026) Gross Profit 91 16 71 17 34 Selling, General and Administrative Expenses (232) (21) (6) (23) (6) (15) (108) (411) Depreciation 158 86 3 45 4 9 (41) 264 Proportional EBITDA of Jointly Controlled Companies - 73 73 Adjusted EBITDA 13 93 15 28 Steel According to the World Steel Association, global crude steel production totaled 813 million tonnes in 1H15, 2% less than in the same period last year. In the domestic market, however, preliminary figures from the Brazilian Steel Institute (IABr) indicate a 2.0% increase in the same period, reaching 17.0 million tonnes. Domestic rolled flat output fell by 4.8% to 12.0 million tonnes in 1H15. At the same period, apparent consumption declined by 10.4% to 11.7 million tonnes, with domestic sales of 9.7 million tonnes and imports and of 2.0 million tonnes. On the other hand, exports reached 2.1 million tonnes, a 50% increase over 1H14. The IABr estimates a 12.8% decrease in apparent consumption in 2015, to 22.3 million tonnes, with domestic sales of 18.3 milion tonnes and imports of 4.0 milion tonnes. In the distribution segment, the figures from INDA (the Brazilian Steel Distributors’ Association) indicates flat steel purchases and sales by distributors totaled 1.8 million tonnes each in 1H15, 15.1% and 18.6% down, respectively, on the first six months of last year. Inventories closed June at 1.0 million tonnes, flat over the December/2014, while the turnover period increased to 4.1 months, compared to 3.9 months in the end of 2014. Automotive The performance of the auto industry in 1H15 recorded a deterioration over the same period last year. According to ANFAVEA (the Auto Manufacturers’ Association), vehicle production totaled 1.28 million units, 19% down on 1H14, with sales of 1.32 million units, down by 21%. The association expects annual vehicle sales to fall by 20,6% over 2014, reaching 2.78 milion of units, while FENABRAVE (the Vehicle Distributors’ Association) expects 2015 vehicle sales to decrease by 24% over last year. For further information, please visit our website: www.csn.com.br/ri 7 2Q15 EARNINGS Construction According to SECOVI-SP (the São Paulo Residential Builders’ Association), new residential real estate launches in the city of São Paulo dropped by 18.6% year-on-year in the first five months, while sales of new units fell by 11.4%. For 2015 as a whole, the association expects a reduction of between 23% and 25% in launches and a decline of between 15% and 20% in new unit sales. The balance of construction industry jobs fell by 4.4% in the first half over 1H14, equivalent to a reduction of slightly less than 135,000 positions. According to the Central Bank’s June inflation report, construction GDP is expected to shrink by 5.5% this year. Home Appliances According to IBGE, home appliance productions fell 9.2% in 1H15 over the same period last year, and 4.1% in the last twelve months ended in June, due to the low level of business and consumer confidence. CSN’ Steel Results The parent Company produced 1.1 million tonnes of crude steel in 2Q15, stable over 1Q15, while consumption of slabs purchased from third parties totaled 69,000 tonnes, generating rolled flat output of 1.0 million tonnes, slightly more than in 1Q15. In the first half, the steelworks’ production also remained stable over 1H14 at around 2.2 million tonnes, while rolled flat output fell by close to 5%. Flat Steel Production (Parent Company) 1Q15 2Q15 1H14 1H15 Change (Thousand t) 2Q15 x 1Q15 1H15 x 1H14 Crude Steel - P. Vargas Mill (flat steel) 1,115 1,119 2,217 2,234 0% 1% Purchased Slabs from Third Parties 69 69 204 138 0% -32% Total Crude Steel 1,184 1,188 2,422 2,372 0% -2% Total Rolled Products 1,020 1,032 2,151 2,052 1% -5% · CSN sold 1.3 million tonnes of steel products in 2Q15, 10% down on 1Q15. Of this total, 60% went to the domestic market, 36% were sold by overseas subsidiaries and 4% went to exports, increasing the share of international market sales. First-half sales totaled 2.7 million tonnes, the same level as in 1H14. · Domestic steel sales totaled 759,000 tonnes in 2Q15, 14% less than in 1Q15. Of this total, 717,000 tonnes referred to flat steel and 42,000 tonnes to long steel. · Foreign steel sales amounted to 503,000 tonnes in 2Q15, 4% down on the previous three months. Of this total, the overseas subsidiaries sold 451,000 tonnes, 204,000 tonnes of which by SWT, 88,000 tonnes by Lusosider and 159,000 tonnes by LLC, while direct exports came to 52,000 tonnes. · Net revenue totaled R$2,764 million in 2Q15, an 11% decline over 1Q15, due to the downturn in sales volume. Net revenue per tonne averaged R$2,172, virtually identical to the R$2,162 recorded in 1Q15. · COGS came to R$2,225 million in 2Q15, 6% downon the previous quarter. For further information, please visit our website: www.csn.com.br/ri 8 2Q15 EARNINGS · The parent company total production costs came to R$1.68 billion in 2Q15, 8% up on 1Q15, chiefly due to: i) the R$55 million upturn in energy costs due to the scheduled maintenance of the unit’s thermoelectric plants; ii) the R$35 million increase in costs with reducing agents and coating metals, chiefly as a result of the devaluation of the real; and iii) the R$10 million upturn in other scheduled maintenance stoppages. · Adjusted EBITDA totaled R$500 million in 2Q15, 27% less than in the previous quarter, with an adjusted EBITDA margin of 18%, down by 4 p.p. over the previous quarter. Mining In 2Q15, the supply and demand had contrasting effects on iron ore prices. The interruption in production by certain high-cost seaborne market and Chinese producers, as well as higher rainfall in Australia, contributed to a temporary spike in prices, which exceeded US$65/dmt (Platts, 62% Fe, N. China) in mid-June. On the other hand, the poor performance of the Chinese real estate sector continued to jeopardize local demand for steel and iron ore, negatively affecting the iron ore prices, which averaged US$58.45/dmt (Platts, 62% Fe, N. China) in 2Q15, 6% down on the 1Q15 average. CSN’ Mining Results · Production totaled 6.8 million tonnes 1 in 2Q15, 14% more than in 1Q15, with the Casa de Pedra mine producing a record 6.3 million tonnes. First-half production came to 12.7 million tonnes
